En Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Se trata de una acción entablada por Emeterio O. Aviles' contra “Hijos de Rafael Toro, S. en O.,” Maximino Zapata v Gregorio Ramírez Yélez, en la Corte de Distrito de Maya-güez, para obtener indemnización por daños, y perjuicios oca-sionados con motivo de nn embargo para asegurar la efec-tividad de la sentencia en caso seguido ante la Corte Municipal de Cabo Rojo por la sociedad hoy demandada contra el demandante Avilés, en cobro de dinero, cuya acción fue declarada con lugar por sentencia que dictó la referida corte de Mayagüez en 26 de octubre de 1917 condenando a los trés demandados a pagar mancomunada y solidariamente al de-mandante la suma de $1,000 con costas, desembolsos y liono-rarios de abogado. Contra esa sentencia interpuso la repre-sentación de los demandados recurso de apelación para ante esta Corte Suprema.
Son hechos alegados por la demandante y aceptados por. los demandados en su contestación, los siguientes:
. La mercantil demandada radicó en la Corte Municipal de Cabo Rojo en 5 de febrero de 1915, una demanda contra el demandante en cobro de la suma de $499.94 y además soli-citó y obtuvo de dicha corte una orden para asegurar la efec-tividad de la sentencia que pudiera recaer en dicho pleito mediante fianza que prestaron los demandados Maximino Zapata y Gregorio Ramírez.
La- expresada fianza fue aprobada en su fecha por'el juez. *674municipal de Cabo Rojo f en su virtud el marshal de esa corte a designación del demandante embargó el mobiliario y aparatos de un cinematógrafo propiedad del demandado Avi-lés que entonces funcionaba en el pueblo de Lajas, habiendo sido depositados los efectos embargados en poder de Angel C. Sanabria quien con fecha 6 de febrero citado tomó po-sesión material de los mismos.
En 18 de abril de 1915, estando pendiente en la Corte Municipal de Cabo Rojo la acción allí ejercitada por “Hijos de Rafael Toro, S. en C.,” contra E. C. Avilés, dicha razón mercantil y dos acreedores más radicaron en la Corte de Distrito de los Estados Unidos para Puerto Rico una peti-ción jurada solicitando que Avilés fuera declarado en estado de quiebra, alegando al efecto la mercantil citada ser acree-dora de Avilés por la misma cantidad cuyo cobro había ori-ginado el ejercicio de su acción ante la Corte Municipal de Cabo Rojo, y la corte de los Estados Unidos para Pudrto Rico, con fecha 7 de mayo de 1915, declaró quebrado a E. C. Avilés, habiendo terminado el procedimiento de quiebra mediante una proposición de convenio hecha por el quebrado Avilés a sus acreedores, del pago al contado de un 25 por ciento del montante de todos los créditos aprobados, propo-sición que fué aprobada por el juez de la Corte de los Es-tados Unidos para Puerto Rico, pagando Avilés de acuerdo con el convenio todos los créditos reconocidos entre éstos el de “Hijos de Rafael Toro, S. en C.,” y quedando, por tanto, rehabilitado dicho quebrado.
Ya rehabilitado E. C. Avilés, presentó éste en 30 de sep-tiembre de 1915 moción en la Corte Municipal de Cabo Rojo solicitando que se dictara una sentencia a su favor, y a su vez la sociedad mercantil “Plijos de Rafael Toro” radicó otra moción para que se dictara una sentencia por desistimiento, habiéndose resuelto ambas mociones por sentencia de 15 de octubre de 1915, en los siguientes términos:
“La corte, proveyendo la moción sobre desistimiento radicado por *675el demandante en este pleito el día 30 de septiembre de 1915 y la del demandado, radicada en el día 2 de octubre de 1915, las declara ambas con lugar y por la presente dicta una sentencia por desisti-miento en este caso, teniendo al demandante por desistido de la ac-ción entablada, a su perjuicio; y asimismo decreta y ordena el le-vantamiento del embargo trabado por el marshal de esta corte y el de la de San Germán para asegurar la efectividad de la sentencia, debiendo dichos marshals proceder .a entregar al demandado E. C. Avilés los bienes que le fueron embargados, según aparece del in-ventario practicado en este caso; también ordena al secretario que entregue a dicho demandado la fianza de aseguramiento prestada por la demandante a los efectos del artículo 192; imponiéndole a la demandante el pago de las costas y desembolsos die este pleito. ’ ’
Eñ cumplimiento de dicha sentencia los bienes embargados fueron entregados en 27 de octubre de 1915 por el deposi-tario Angel 0. Sanabria a Emeterio C. Avilés.
Con los hechos relacionados están conformes ambas par-tes demandante y demandados, y sobre otros en que no es-tuvieron conformes las partes y que fueron materia de prueba en el juicio, la corte estableció como conclusiones de hecho que, “allá hacia mediados del mes de febrero del año 1915 el depositario Angel C. Sanabria, sin permiso ni autoriza-ción de la Corte Municipal de Cabo Rojo y actuando sin el. consentimiento ni autorización del demandado Emeterio C. Avilés, y siguiendo instrucciones del demandante en aquel pleito, “Hijos de Rafael Toro, S. en C.,” y con la autorización de éste continuó operando en dicho cinematógrafo y dando funciones regulares con el mismo, habiéndose trasladado con tal objeto a los pueblos de San Germán y' Sabana Grande, cobrando por la admisión del público que asistía a dichas funciones, y apropiándose del producto de las mismas; * * * que el depositario Angel C. Sanabria usó y utilizó los bienes embargados, realizó ganancias con los mismos, se apropió del producto de dichas utilidades sin rendir cuenta a persona alguna; y que posteriormente cuando los bienes fueron de-vueltos al demandado Emeterio C. Avilés en virtud de una *676orden dictada por la corte municipal, se encontraban los bienes embargados en un estado tal de uso y deterioro que los bacía inservibles para el objeto a que se destinaban; * * * y que el demandante en este caso ha probado que ha sido perjudicado por el uso y deterioro hecho por el de-positario de los bienes embargados y confiados a su custo-dia, por el beneficio obtenido con el .producto de dichos bie-nes y con otros perjuicios que fueron satisfactoriamente pro-bados a juicio de la corte en la suma de $1,000.”
Con los hechos expuestos por base, la corte de Mayagüez dictó sentencia en los términos que al principio dejamos in-dicados.
Alega la parte apelante para sostener el recurso de ape-lación, once errores que por su orden numérico considera-remos a continuación:
I. El declarar sin lugar la. excepción previa de falta de causa de acción.
Funda el apelante dicha excepción en que el demandante Emeterio C. Avilés ejercita una acción de daños y perjuicios basados en las obligaciones impuestas por la fianza prestada para obtener la orden de aseguramiento de sentencia, y la fianza prestada debe limitarse en sus efectos a la falta de causa probable en la demanda y por consiguiente en el embargo.
El texto literal de la fianza es el siguiente:
“Por ouaNto, el demandante, “Hijos de Rafael Toro, S. enC.,” ha establecido ante esta corte (Corte Municipal de Cabo Rojo) una demanda en cobro die dinero por la suma de $499.94 contra el de-mandado E. C. Avilés, y, además, ha solicitado del Hon. Juez el aseguramiento de efectividad de sentencia que ha die dictarse en la misma;
“Por Cuanto, el Hon. Juez ha exigido, para decretar el embargo, la prestación de fianza por la suma de mil dólares para responder de diaños y perjuicios que puedan irrogarse con dicho aseguramiento:
“Por TANTO, nosotros, Gregorio Ramírez Yélez y Maximino Zapata, residentes en el distrito judicial municipal de Cabo Rojo, li-*677bre y espontáneamente garantizamos mancomunada y solidariamente la obligación que por la presente fianza ba contraído el demandante en dicbo pleito, respondiendo de la suma de $1,000 para atender a los daños y perjuicios que puedan irrogarse al demandado B. C. Avi-lés en el caso de resolverse en definitiva no haber lugar a fallar en dicho pleito en contra del demandado. Firmado: Gregorio Ramírez, fiador. — Firmado: Maximino Zapata, fiador.”
Ya hemos transcrito antes los términos en qne la Corte Municipal de Oabo Rojo dictó sentencia con fecha 15 de oc-tubre de 1915, en el caso a que se refiere la fianza prestada, teniendo al demandante por desistido de la acción entablada a su perjuicio y ordenando el levantamiento del embargo trabado para asegurar la efectividad de la sentencia. El pleito como se ve no sólo no se falló en contra, del deman-dado, por falta de términos hábiles para ello, sino que se resolvió en contra del demandante, “Hijos de Rafael To.ro, S. en C.,” a su perjuicio, e imponiéndole el pago de las costas y desembolsos.
Pero si alguna duda hubiera acerca del alcance y exten-sión de la obligación de fianza, esa duda debería resolverse teniendo en cuenta la intención de la Corte Municipal de Cabo Rojo que exigió para decretar el embargo la presta-ción de fianza por la suma de $1,000 para responder de los daños y perjuicios que pudieran irrogarse con dicho asegu-ramiento. La fianza se prestó para cumplir el judicial man-dato y un documento otorgado de acuerdo con una orden o decreto de la corte ha de interpretarse de conformidad con la intención del tribunal que ordenó su otorgamiento. 9 C. J. 33'.
La sección 4ª. de la ley de 1°. de marzo de 1902, para asegurar la efectividad de sentencias, dice así:
“Sección 4ª. — Si consta claramente en documento auténtico que la obligación es exigible, el tribunal decretará el aseguramiento sin fianza. En cualquier otro caso, exigirá fianza para decretarlo. La fianza que al efecto se prestare responderá ‘ de los daños y perjui-cios que se causen al demandado por consecuencia del aseguramiento. ’ ’
*678Ese precepto establece por modo expreso que la fianza responderá de los daños y perjuicios qne se cansen al de-mandado por consecuencia del aseguramiento, y tal requi-sito o condición es parte del contrato de fianza aunque no se incluya expresamente en él, porque habiéndose amparado en él el demandante para solicitar el aseguramiento de la sentencia, no solamente se obligó en aquella parte de la ley que le favorece sino que también le alcanza la responsabi-lidad que en su perjuicio establece la misma..
“La ley que rige en la fecha del otorgamiento de una fianza es parte de ella, si da a dicha fianza cierto efecto legal.y es de tal modo parte de la fianza como si por sus términos estuviese incorporada en ella. Cuando se preste una fianza por virtud de la autoridad de un estatuto que está en vigor al otorgarse éste, a falta.de algo que demuestre una intención diferente, se presumirá que fué la inten-ción de las partes otorgar dicha fianza como lo exige la ley; y dicho estatuto constituye parte de la referida fianza como si estuviera in-corporado en ella, dehiendo interpretarse la fianza en relación con el estatuto y la interpretación que a éste haya dado la corte. A dicha fianza dehe dársele el efecto que en justicia haya sido la intención del estatuto. Todo lo que está incluido en la fianza y que la ley no exige dehe considerarse como eliminado y todo lo que en ella no se expresa y que dehió haberse incorporado en la misma, dehe tenerse como incluido en ella.” 9 C. J. 34.
Y como en la fianza que se presta para obtener el asegu-ramiento de la sentencia que pueda dictarse en un deter-minado pleito los fiadores se obligan solidariamente con el deudor Lowande v. Otero & Cía. et al., 14 D. P. R. 571, y Muriente v. Terrasa et al., 22 D. P. R. 738, la obligación de indemnizar daños y perjuicios cuyo cumplimiento se reclama en la demanda afecta tanto al deudor, “Hijos de Rafael Toro & Co., S. en C.,” como a los fiadores, demandados Gregorio Ramírez y Maximino Zapata, mostrando, por tanto, la de-manda una verdadera causa de acción.
II. Declarar sin lugar la excepción previa de indebida acu-mulación de acciones.
*679Dicha excepción opuesta a la demanda por los deman-dados, se basa en que habiéndose ejercitado la acción contra los tres demandados por razón de los daños y perjuicios que se dice sufrió el demandante a consecuencia del asegura-miento de sentencia, se intentan cobrar también los desem-bolsos hechos en el pleito, de los que no son responsables los fiadores demandados Zapata y Ramírez.
Las partidas de daños y perjuicios causados al deman-dante Emeterio C. Avilés con motivo del aseguramiento de sentencia se relacionan en la demanda del modo siguiente:
“Por la depreciación, uso, mal uso y trasladó de un pueblo a otro de los bienes del demandante, en relación con su valor actual- $565
“Dejado de ganar en el término de 8 meses con dichos bienes a razón de $180 mensuales-'- 1, 440
“Honorarios d!e abogado que tuvo que utilizar el demandado allí (Corte Municipal de Cabo Rojo) con motivo del pleito y del aseguramiento_ 100
“Que hacen un total de_1-$2,105
Como se ve, la reclamación del reintegro de honorarios de abogado no fue una acción independiente de la de daños y perjuicios que se ejercita sino que esta englobada en dicha acción como parte de los daños y perjuicios causados, y, por tanto, no procede la excepción de indebida acumulación de acciones, sino la estimación o desestimación de la partida de honorarios al resolverse el caso por sits méritos o al dic-tarse sentencia final.
III. Equivocar el alcance del contrato de fianza objeto dé la acción que se ejercita.
Semejante error fué considerado al discutir el primer error y es insostenible por las mismas razones que entonces expusimos.
IY. No dar la debida autoridad al estatuto federal sobré quiebras en relación con los embargos hechos dentro de los cuatro meses anteriores a la petición de quiebra.
*680Ciertamente qne el 6 de febrero de 1915 se trabó el embargo de los bienes del demandante y que en 18 de abril de 1915 se hizo la petición de quiebra ante la Corte de Distrito de los Estados Unidos para Puerto Pico, la que en 7 de mayo del mismo año declaró y adjudicó quebrado al demandante Avilés, y, por tanto, es claro que la fecha en que Aviles fue declarado en quiebra está dentro de los cuatro meses si-guientes al embargo de los bienes; pero, ese hecho no lleva a la conclusión establecida por el apelante de que desde el 18 de abril de 1915 cesó automáticamente el embargo tra-bado por.la Corte Municipal de Cabo Rojo sobre los bienes de Avilés y desde ese momento quedaron libres de toda res-ponsabilidad “Hijos de Rafael Toro” y sus fiadores en todo lo que a partir de esa fecha pudiera ocurrir con los bienes embargados.
La sección 67 de la Ley Federal Sobre Quiebras establece que: “todas las ejecuciones, sentencias, embargos u otros gravámenes obtenidos mediante procedimiento legal contra uno que es insolvente, en cualquier fecha dentro de los cua-tro meses anteriores a la presentación de una solicitud de quiebra contra él, serán tenidos por nulos y sin ningún valor caso de que sea declarado en quiebra; y la propiedad afec-tada por- la ejecución, sentencia, embargo u otro gravamen, será considerada enteramente exonerada y relevada de los mismos y pasará al síndico como parte de los bienes del quebrado, etc.”
El precepto anterior no es de influencia alguna en el re-sultado del presente pleito, pues nada tienen que ver los pro-cedimientos de quiebra de Emeterio C. Avilés con la respon-sabilidad asumida por los demandados apelantes en virtud del embargo de bienes de Avilés en el juicio contra él se-guido por “Hijos de Rafael Toro, S. en C.,” en la Corte Municipal de Cabo Rojo.
“Hijos de Rafael Toro, S. en C.,” amparados por la Ley Federal de Quiebra pudieron solicitar en la Corte Municipal *681de Cabo Rojo que se les Rubiera por desistidos de su acción pues ya la habían ejercitado también ante la Corte Federal en procedimiento de quiebra de Avilés y que se alzara el embargo practicado en bienes de éste; pero no lo hicieron así hasta el 30 de septiembre de 1915 y suya y conjunta-mente de los fiadores es la responsabilidad consiguiente a la continuación de un embargo que de hecho quedó, subsis-tente, no obstante la declaración de quiebra, aunque ya era ineficaz en derecho.
V. Considerar que una fianza para el embargo de bienes puede responder de los beneficios que hubiera podido obtener el demandado de haber tenido la libre disposición de sus bienes.
Esa cuestión ya fué resuelta en el caso de Muriente v. Terrasa et al., 22 D. P. R. 738. Entonces dijimos y hoy re-petimos, que el artículo 1073 del Código Civil prescribe que la indemnización de daños y perjuicios comprende no sólo el valor de la pérdida que haya sufrido “sino también el de la ganancia que haya dejado de obtener el acreedor.”
VI. Considerar que una fianza para el aseguramiento de bienes puede responder a los honorarios de abogado -que haya pagado el demandado en el pleito.
En las partidas de daños y perjuicios que el demandante relaciona en sú demanda y que ascienden a $2,105 figura una de $100 por honorarios de abogado que tuvo que utilizar el demandado con motivo del pleito y del aseguramiento, pero no aparece de las conclusiones de hecho a que llegó la corte inferior que esa partida de honorarios se tuviera en cuenta al fijarse por sentencia la indemnización en la suma de $1,000; pero aunque así hubiera sucedido, como el juez al fijar la cuantía de la' indemnización no precisa las partidas que la determinan, a la parte apelante incumbía demostrar que dicha cuantía es excesiva si se engloban en ella los honorarios de abogado, lo que no ha verificado.
. Cuando en una sentencia se ha fijado cuantía determi-*682nada de indemnización sin precisar las partidas que la de-terminan, para poder apreciar si dicha cuantía es excesiva debe impugnarse en su totalidad y no por partidas, pues ya hemos dicho repetidas veces que el recurso de apelación se da contra la sentencia y no contra sus fundamentos. Filardi v. Barreda, 24 D. P. R. 391.
VII. No especificarse en la sentencia los daños y perjuicios que se consideran probados y el montante de cada uno.
Ese señalamiento de error sostiene nuestro anterior ra-zonamiento de qne no consta que el juez al apreciar la in-demnización ordenada tuviera en cuenta los honorarios de abogado. No encontramos precepto alguno legal que im-ponga al juez la obligación cuyo cumplimiento pretende la parte apelante.
VIII. Bar por probado que “Hijos de Eafael Toro” dió instrucciones y autorizó al depositario para que él (dicho de-positario) continuara operando el cinematógrafo, y dar valor a esa supuesta autorización, sin que en ella interviniera la córte.
IX. Dar por probado que el demandante Aviles no con-sintió en el ttso que el depositario hacía de los bienes em-bargados.
Hemos examinado las pruebas- y no encontramos que se hayan cometido los errores expresados, y por lo que toca al VIII tampoco es de influencia en el resultado del pleito, pues el depositario actuaba bajo la responsabilidad del de-mandante. La sección 10 de la ley para asegurar la efecti-vidad de sentencias prescribe que la prohibición de enajenar bienes muebles y el embargo de los mismos se practicarán depositando los bienes de que se trate en poder del tribunal o de la persona designada por éste, bajo la responsabilidad del demandante. En el presente caso el demandante designó depositario de los bienes embargados.
X. Tomar en consideración que “Hijos de Eafael Toro” abandonó prácticamente el asunto en la corte municipal desl *683pues.del- embargo y no tomar en consideración asimismo que E. C. Aviles abandonó en.dicha corte la defensa de sus dere-chos desde febrero a septiembre de 1915.
Avilés estaba protegido por una fianza y babía un depo-sitario de cuyos actos era responsable la sociedad deman-dante, “Hijos de Eafael Toro.” Sus derechos estaban garan-tidos y no puede imponérsele la obligación de ejecutar actos tendentes a evitar o disminuir la responsabilidad de dicha sociedad y de sus fiadores.
NI. Tomar en consideración que “Hijos de Eafael Toro” no apeló de la sentencia de la Corte Municipal de Cabo Eojo en la que se le declaraba desistido del pleito a su perjuicio.
El juez en su opinión hace constar que “Hijos de Eafael Toro, S. en C.,” se conformaron con la sentencia que dictó la Corte Municipal de Cabo Eojo en 15 de octubre de 1915, pero examinadas en conjunto las conclusiones de hecho que sirvieron de fundamento a la sentencia apelada, claramente se ve que la conformidad de “Hijos de Eafael Toro” con la sentencia de la Corte Municipal de Cabo Eojo no influyó de-cisivamente en el ánimo del juez al dictar la. sentencia ape-lada, la que propiamente se fundó en el decretó de asegu-ramiento de sentencia, en la fianza prestada, en la sentencia de la Corte Municipal de Cabo Eojo y en la prueba de los daños y perjuicios causados con motivo del aseguramiento.
Hemos dicho repetidas veces.que el recurso de apelación . no se d¿ contra los fundamentos de la sentencia sino contra la resolución que ésta entraña. Examinada la sentencia ape-lada en cuanto condena a los demandados a, pagar manco-munada y solidariamente al demandante la suma de $1,000, con costas, desembolsos y honorarios de abogado, se sostiene ■ por las pruebas' practicadas en el juicio y se ajusta . a la ley aplicable al caso.
Es de confirmarse la. sentencia apelada.

Confirmada la sentencia apelada.

*684Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.